Name: COMMISSION REGULATION (EC) No 2220/97 of 7 November 1997 concerning tenders submitted in response to the invitation to tender for the export of husked long grain rice to the island of RÃ ©union referred to in Regulation (EC) No 2094/97
 Type: Regulation
 Subject Matter: trade policy;  Africa;  plant product
 Date Published: nan

 8 . 11 . 97 EN Official Journal of the European Communities L 305/ 19 COMMISSION REGULATION (EC) No 2220/97 of 7 November 1997 concerning tenders submitted in response to the invitation to tender for the export of husked long grain rice to the island of Reunion referred to in Regulation (EC) No 2094/97 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 10 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to Reunion (2), and in particular Article 9 ( 1 ) thereof, Whereas Commission Regulation (EC) No 2094/97 (3) opens an invitation to tender for the subsidy on rice exported to Reunion ; Whereas Article 9 of Regulation (EEC) No 2692/89 allows the Commission to decide , in accordance with the pro ­ cedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted , to make no award; Whereas on the basis of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89, a maximum subsidy should not be fixed; Article 1 No action shall be taken on the tenders submitted from 3 to 6 November 1997 in response to the invitation to tender referred to in Regulation (EC) No 2094/97 for the subsidy on exports to Reunion of husked long grain rice falling within CN code 1 006 20 98 . Article 2 This Regulation shall enter into force on 8 November 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 329 , 30 . 12 . 1995, p . 18 . (2) OJ L 29, 7. 9 . 1989, p. 8 . 1 OJ L 292, 25 . 10 . 1997, p . 14 .